COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:         In re Advanced Powder Solutions, Inc., Relator

Appellate case number:       01-15-01102-CV

Trial court case number:     2014-16020

Trial court:                 125th District Court of Harris County

       On December 28, 2015, the relator, Advanced Powder Solutions, Inc., filed a
petition for a writ of mandamus seeking to vacate the respondent trial judge’s October 12,
2015 order granting the real party in interest Tremaine Hewitt’s motion for spoliation in
the form of striking relator’s pleadings and giving a spoliation instruction to the jury
during trial on this matter, and the respondent’s November 30, 2015 order denying
relator’s motion for reconsideration of the October 12, 2015 order.1
       The Court requests a response to the petition for writ of mandamus by the real
party in interest, Tremaine Hewitt. See TEX. R. APP. P. 52.8(b)(1). The response, if
any, shall be filed within 30 days from the date of this order. See TEX. R. APP. P. 2,
52.4.

       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: December 29, 2015

1
       On September 4, 2015, this Court previously granted the motion for temporary relief filed
       by the above relator to stay the trial and to remove the underlying case from its then-
       current trial setting of October 19, 2015, pending resolution of the mandamus petition
       filed under No. 01-15-00758-CV. Relator’s first mandamus petition, which seeks to
       vacate the respondent trial judge’s July 17, 2015 order denying the relator’s motion to
       submit to physical examination of the real party in interest, remains pending.